DETAILED ACTION
This Office action is in response to the amendment and remarks filed on February 26th, 2021.  Claims 1-3, 5-7, and 15-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ion mobility spectrometer" in the third clause.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9,978,578 in view of US 2016/0231275 (Park et al.).
Regarding claim 1, the patented claim discloses a  linear ion trap system comprising: a linear ion trap having at least two discrete trapping regions for processing ions; an RF electrical potential generator for producing two RF waveforms, each applied to a pair of pole electrodes of the linear ion trap forming a RF trapping field component to trap ions radially; a multi-output DC electrical potential generator for producing a first set of multiple DC field components superimposed to the RF trapping field component and distributed across the length of the linear ion trap to control ions axially and a control unit configured to switch the DC electrical potentials and corresponding DC field components collectively forming a first trapping region of the at least two discrete trapping regions that is populated with ions to alter ion potential energy from a first level to a second level, and to enable at least a first ion processing step in at least one of the first and second levels.
The patented claim does not disclose producing a second set of multiple DC field components distributed across the length of an ion mobility spectrometer.  However, the patented claim does disclose a mass analyzer for measuring a mass-to-charge ratio.  Park et al. discloses the use of an ion mobility spectrometer to analyze ions and further discloses producing a set of multiple DC field components distributed across the length 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the ion mobility spectrometer and associated DC field of Park et al. for the mass analyzer of the patented claim because ion mobility spectrometers do not require very low pressures to operate, making them easier to use than mass spectrometers in many environments.
Regarding claim 2, the patented claim in view of Park et al. discloses the linear ion trap system of claim 1, wherein the control unit is further configured to switch at least a portion of the DC electrical potentials and corresponding DC field components collectively to transfer processed ions away from the linear ion trap (‘wherein the control unit is further configured to switch at least one of the DC field components to eject processed ions’, see also Park et al. ‘In step (b), at least a subset of the accumulated ions is transferred ion the trapping ion mobility spectrometer by reversing, turning-off or decreasing the height of the second electric field barrier’ P 11).
Regarding claim 3, the patented claim in view of Park et al. discloses the linear ion trap system of claim 2, wherein the linear ion trap is configured for connection in series to an ion mobility spectrometer that receives and separates ions processed in the linear ion trap (substitution of ion mobility spectrometer addressed in reference to claim 1, patented claim discloses connection in series with a mass analyzer for receiving and separating ions.  See also Park et al., ‘During steps (a) and (c), the height of the second DC field barrier is adjusted such that ions are trapped along the rising edge of the second DC field barrier and spatially separated according to ion mobility. In step (b), at 
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,381,214. The instant claim is not patentably distinct from the patented claim because all of the claim limitations are present in the patented claim.
Allowable Subject Matter
Claims 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the subject matter of claim 15. The closest prior arts of record are US 7,026,613 (Syka), US 7,456,389 (Kovtoun), US 2015/0160232 (Chen et al.), US 2016/0231275 (Park et al.), and US 2015/0008318 (Makarov). Skya, Kovtoun, and Chen et al. are discussion in detail in the OA dated 10/25/2017 relating to the parent application 15,015,101 (now patent 9,978,578). Together they disclose all of the claim limitations related to the linear ion trap except for control unit configured to (a) switch DC electrical potentials and corresponding DC field components collectively forming a first trapping region of the at least two discrete trapping regions that is populated with ions to alter ion potential energy from a first level to a second level, and to enable at least a first ion processing step in at least one of the first and second levels.  They do not disclose an ion mobility spectrometer or associated control.
Park et al. discloses disclose an ion mobility spectrometer arranged for receiving and separating ions from a linear ion trap and for separating and selecting 
Claims 5-7 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5-7, the prior art of record does not disclose the linear ion trap system of claim 3, wherein the control unit is further configured to drive a gate for selecting a portion of the mobility separated ions. Using gates to select ions is well known, but there is no obvious reason to combine this with the patented claim in view of Park et al., which transfers the ions to the ion mobility spectrometer for analysis but does not address or suggest selecting a portion of the separated ions for any purpose.
Regarding claims 18-20, the prior art of record does not disclose the method of claim 17, further comprising receiving and separating ions processed in the linear ion trap by an ion mobility spectrometer connected in series to the linear ion trap. Receiving and separating ions by an ion mobility spectrometer is well known, but there is no obvious reason to this with the patented claim, which is directed to ion processing methods rather than analysis methods.
Response to Arguments
Applicant's arguments filed February 26th, 2021 have been fully considered but they are not persuasive.
 With respect to claims 1-3, applicant argues that the newly added limitation overcomes the double patenting rejection.  The new limitation is not in the patented claims but still rejectable in view of additional art Park et al.
With respect to the double patenting rejection of claim 17, applicant’s remarks state that ‘applicant is in the process of filing a terminal disclaimer’ but as of April 14th, 2021, no such terminal disclaimer has been filed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896